                               UNITED STATES DISTRICT COURT                       FILED
                             SOUTHERN DISTRICT OF CALIFORN
                                                                                  NOV 1 9 2018
 UNITED STATES OF AMERICA,


                                       Plaintiff,
                       vs.
                                                        JUDGMENT OF DISMISSAL
Evelia Garcia-Leyva,


                                    Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 D
      granted the motion of the Government for dismissal of this case, without prejudice; or

 D    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

D     the Court has granted the motion of the defendant for a judgment of acquittal; or

D     a jury has been waived, and the Court has found the defendant not guilty; or

D     the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      8:1325(A)(2)- Unlawful Entry by an Alien (Misdemeanor)
      8:1326(a)-Attempted Reentry of Removed Alien



Dated:   11116/2018
                                                    ~~
                                                    United States District Jud:
